Name: Commission Implementing Regulation (EU) 2015/2065 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format for notification of the training and certification programmes of the Member States (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: building and public works;  employment;  organisation of transport;  deterioration of the environment;  labour market;  production
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/14 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2065 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format for notification of the training and certification programmes of the Member States (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 10(13) thereof, Whereas: (1) The format of the notification pursuant to Article 10(10) of Regulation (EU) No 517/2014 should be harmonised, specifying the essential information required, to allow the authentication of a certificate or attestation complying with the minimum requirements and the conditions for mutual recognition that have been established. (2) The Commission has updated minimum requirements and conditions for mutual recognition by adopting Commission Implementing Regulation (EU) 2015/2067 (2) and Commission Implementing Regulation (EU) 2015/2066 (3). (3) Commission Regulation (EC) No 308/2008 (4) should therefore be repealed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 Member States shall use for the notifications referred to in Article 10(10) of Regulation (EU) No 517/2014 the following forms: (1) for stationary refrigeration, air-conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, the notification form laid down in Annex I to this Regulation; (2) for stationary fire protection systems and fire extinguishers the notification form laid down in Annex II to this Regulation; (3) for electrical switchgear the notification form laid down in Annex III to this Regulation; (4) for equipment containing fluorinated greenhouse gas-based solvents the notification form laid down in Annex IV to this Regulation; (5) for air-conditioning systems in motor vehicles the notification form laid down in Annex V to this Regulation. Article 2 Regulation (EC) No 308/2008 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Regulation (EU) 2015/2067 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons as regards stationary refrigeration, air conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, containing fluorinated greenhouse gases and for the certification of companies as regards stationary refrigeration, air conditioning and heat pump equipment, containing fluorinated greenhouse gases (see page 28 of this Official Journal). (3) Commission Implementing Regulation (EU) 2015/2066 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons carrying out installation, servicing, maintenance, repair or decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear (see page 22 of this Official Journal). (4) Commission Regulation (EC) No 308/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, the format for notification of the training and certification programmes of the Member States (OJ L 92, 3.4.2008, p. 28). ANNEX I STATIONARY REFRIGERATION, AIR CONDITIONING AND HEAT PUMP EQUIPMENT AND REFRIGERATION UNITS OF REFRIGERATED TRUCKS AND TRAILERS NOTIFICATION FOR THE ESTABLISHMENT OR ADAPTATION BY MEMBER STATES OF THEIR TRAINING AND CERTIFICATION REQUIREMENTS FOR COMPANIES AND NATURAL PERSONS INVOLVED IN ACTIVITIES COVERED BY ARTICLE 10(1) OF REGULATION (EU) No 517/2014 ON FLUORINATED GREENHOUSE GASES GENERAL INFORMATION (a) Member State (b) Notifying Authority (c) Date of Notification Part A  Natural persons The following certification system(s) for natural persons involved in the installation, repair, maintenance, servicing, decommissioning or leakage checking of stationary refrigeration, air conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, which contain fluorinated greenhouse gases or the recovery of those gases from such equipment, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 4 and 10 of Commission Implementing Regulation (EU) 2015/2067 (1). Certificate Title Category (I, II, III and/or IV) Certification Body for natural persons (name and contact details) [ ¦] Part B  Companies The following certification system(s) for companies involved in the installation, repair, maintenance, servicing or decommissioning of stationary refrigeration, air conditioning and heat pump equipment, which contain fluorinated greenhouse gases satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 6 and 10 of Implementing Regulation (EU) 2015/2067. Certificate Title Company Certification Body (name and contact details) [ ¦] (1) Commission Implementing Regulation (EU) 2015/2067 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons as regards stationary refrigeration, air conditioning and heat pump equipment, and refrigeration units of refrigerated trucks and trailers, containing fluorinated greenhouse gases and for the certification of companies as regards stationary refrigeration, air conditioning and heat pump equipment, containing fluorinated greenhouse gases (OJ L 301, 18.11.2015, p. 28). ANNEX II STATIONARY FIRE PROTECTION EQUIPMENT NOTIFICATION FOR THE ESTABLISHMENT/ADAPTATION BY MEMBER STATES OF THEIR TRAINING AND CERTIFICATION REQUIREMENTS FOR COMPANIES AND NATURAL PERSONS INVOLVED IN ACTIVITIES COVERED BY ARTICLE 10(1) OF REGULATION (EU) No 517/2014 ON FLUORINATED GREENHOUSE GASES GENERAL INFORMATION (a) Member State (b) Notifying Authority (c) Date of Notification Part A  Natural persons The following certification system(s) for natural persons involved in the installation, repair, maintenance, servicing, decommissioning or leakage checking of stationary fire protection equipment which contain fluorinated greenhouse gases or the recovery of those gases from stationary fire protection equipment, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 5 and 13 of Commission Regulation (EC) No 304/2008 (1). Certificate Title Certification Body for natural persons (name and contact details) [ ¦] Part B  Companies The following certification system(s) for companies involved in the installation, repair, maintenance, servicing or decommissioning of stationary fire protection equipment which contain fluorinated greenhouse gases, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 8 and 13 of Regulation (EC) No 304/2008. Certificate Title Company Certification Body (name and contact details) [ ¦] (1) Commission Regulation (EC) No 304/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of companies and personnel as regards stationary fire protection systems and fire extinguishers containing certain fluorinated greenhouse gases (OJ L 92, 3.4.2008, p. 12). ANNEX III ELECTRICAL SWITCHGEAR NOTIFICATION FOR THE ESTABLISHMENT/ADAPTATION BY MEMBER STATES OF THEIR TRAINING AND CERTIFICATION REQUIREMENTS FOR NATURAL PERSONS INVOLVED IN ACTIVITIES COVERED BY ARTICLE 10(1) OF REGULATION (EU) No 517/2014 ON FLUORINATED GREENHOUSE GASES GENERAL INFORMATION (a) Member State (b) Notifying Authority (c) Date of Notification The following certification system(s) for natural persons carrying out installation, repair, maintenance, servicing or decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 3 and 7 of Commission Implementing Regulation (EU) 2015/2066 (1). Certificate Title Certification Body for natural persons (name and contact details) [ ¦] (1) Commission Implementing Regulation (EU) 2015/2066 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of natural persons carrying out installation, servicing, maintenance, repair or decommissioning of electrical switchgear containing fluorinated greenhouse gases or recovery of fluorinated greenhouse gases from stationary electrical switchgear (OJ L 301, 18.11.2015, p. 22). ANNEX IV EQUIPMENT CONTAINING FLUORINATED GREENHOUSE GAS-BASED SOLVENTS NOTIFICATION FOR THE ESTABLISHMENT/ADAPTATION BY MEMBER STATES OF THEIR TRAINING AND CERTIFICATION REQUIREMENTS FOR NATURAL PERSONS INVOLVED IN ACTIVITIES COVERED BY ARTICLE 10(1) OF REGULATION (EU) No 517/2014 ON FLUORINATED GREENHOUSE GASES GENERAL INFORMATION (a) Member State (b) Notifying Authority (c) Date of Notification The following certification system(s) for natural persons involved in the recovery of fluorinated greenhouse gas-based solvents from equipment, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 3 and 7 of Commission Regulation (EC) No 306/2008 (1). Certificate Title Certification Body for natural persons (name and contact details) [ ¦] (1) Commission Regulation (EC) No 306/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, minimum requirements and the conditions for mutual recognition for the certification of personnel recovering certain fluorinated greenhouse gas-based solvents from equipment (OJ L 92, 3.4.2008, p. 21). ANNEX V AIR-CONDITIONING SYSTEMS IN MOTOR VEHICLES NOTIFICATION FOR THE ESTABLISHMENT/ADAPTATION BY MEMBER STATES OF THEIR TRAINING AND QUALIFICATION REQUIREMENTS FOR NATURAL PERSONS INVOLVED IN ACTIVITIES COVERED BY ARTICLE 10(1) OF REGULATION (EU) No 517/2014 ON FLUORINATED GREENHOUSE GASES GENERAL INFORMATION (a) Member State (b) Notifying Authority (c) Date of Notification The following training programme(s) for natural persons involved in the recovery of fluorinated greenhouse gases from air-conditioning systems in motor vehicles, satisfy the minimum requirements and the conditions of mutual recognition set out in Articles 2(1) and 5 of Commission Regulation (EC) No 307/2008 (1). Attestation Title Attestation Body for natural persons (name and contact details) [ ¦] (1) Commission Regulation (EC) No 307/2008 of 2 April 2008 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, minimum requirements for training programmes and the conditions for mutual recognition of training attestations for personnel as regards air-conditioning systems in certain motor vehicles containing certain fluorinated greenhouse gases (OJ L 92, 3.4.2008, p. 25). ANNEX VI Correlation table Regulation (EC) No 308/2008 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V  Annex VI